Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 1 of 13 PageID #: 44842
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 2 of 13 PageID #: 44843
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 3 of 13 PageID #: 44844
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 4 of 13 PageID #: 44845
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 5 of 13 PageID #: 44846
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 6 of 13 PageID #: 44847
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 7 of 13 PageID #: 44848
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 8 of 13 PageID #: 44849
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 9 of 13 PageID #: 44850
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 10 of 13 PageID #: 44851
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 11 of 13 PageID #: 44852




                 x
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 12 of 13 PageID #: 44853




                 x




                 x




                 x




                 x
Case 1:07-cv-02067-NGG Document 2033 Filed 06/09/21 Page 13 of 13 PageID #: 44854
